              Case 2:20-cr-00134-JAM Document 122 Filed 03/29/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 DAVID LIM
   Trial Attorney
 7 National Security Division

 8 Attorneys for Plaintiff
   United States of America
 9

10
                                 IN THE UNITED STATES DISTRICT COURT
11
                                    EASTERN DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-0134 JAM

14                                Plaintiff,            ORDER DESIGNATING CLASSIFIED
                                                        INFORMATION SECURITY OFFICERS
15                          v.

16   TANG JUAN
     AKA JUAN TANG,
17

18                               Defendant.

19
            The United States has filed a motion to designate a Classified Information Security Officer,
20

21 pursuant to the Classified Information Procedures Act, 18 U.S.C. App. 3 ("CIPA") and Section 2 of

22 the Security Procedures established under Pub. L. 96-456, 94 Stat. 2025 by the Chief Justice of

23
     the United States.
24
            Accordingly, this Court designates Winfield S. “Scooter” Slade as the Classified Information
25

26 Security Officer in this case, to perform the duties and responsibilities prescribed in the Security

27 Procedures promulgated by the Chief Justice. This Court further designates the following persons as

28 Alternate Classified Information Security Officers, to serve in the event Mr. Slade is unavailable:


      ORDER DESIGNATING CLASSIFIED INFORMATION
      SECURITY OFFICERS
             Case 2:20-cr-00134-JAM Document 122 Filed 03/29/21 Page 2 of 2

 1 Daniel O. Hartenstine, Matthew W. Mullery, Maura L. Peterson, Carli V. Rodriguez-Feo, and Harry J.

 2 Rucker.

 3

 4
     DATED: March 29, 2021                            /s/ John A. Mendez
 5                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER DESIGNATING CLASSIFIED INFORMATION
      SECURITY OFFICERS
